Name: Commission Regulation (EC) No 2736/1999 of 21 December 1999 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 2000
 Type: Regulation
 Subject Matter: trade;  means of agricultural production;  regions of EU Member States;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R2736Commission Regulation (EC) No 2736/1999 of 21 December 1999 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 2000 Official Journal L 328 , 22/12/1999 P. 0052 - 0053COMMISSION REGULATION (EC) No 2736/1999of 21 December 1999laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 10 thereofWhereas:(1) Pursuant to Article 4 of Regulation (EEC) No 1600/92, the number of pure-bred breeding sheep and goats originating in the Community and qualifying for aid with a view to developing production potential in the Azores and Madeira should be determined for each annual period of application.(2) The aid referred to above for the supply of pure-bred breeding sheep and goats originating in the rest of the Community to the Azores and Madeira should be fixed; that aid must be fixed in the light in particular of the costs of supply from the Community market and the conditions resulting from the geographical situation of the Azores and Madeira.(3) Common detailed rules for the application of the arrangements for the supply of certain agricultural products to the Azores and Madeira are laid down in Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EC) No 2757/98(4); additional detailed rules should be laid down in line with current commercial practice in the sheepmeat and goatmeat sector, in particular as regards the term of validity of aid certificates and the securities ensuring operators' compliance with their obligations.(4) With a view to sound administration of the supply arrangements, a timetable should be laid down for the lodging of certificate applications and for a period of reflection for their issue.(5) With a view to bringing the administration of the aid more closely into line with the requirements of the Azores and Madeira, the aid and the quantities to which the latter may apply should be fixed annually per calendar year.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1The aid provided for in Article 4(1)(c) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of pure-bred breeding sheep and goats originating in the Community and the number of animals in respect of which that aid is granted shall be as fixed in the Annex hereto.Article 2Regulation (EEC) No 1696/92 shall apply, with the exception of Article 4(5) thereof.Article 3Portugal shall designate the competent authority for:(a) issuing the aid certificate provided for in Article 4(1) of Regulation (EEC) No 1696/92;(b) paying the aid to the operators concerned.Article 41. Applications for certificates shall be submitted to the competent authority in the first five working days of each month.Certificate applications shall be admissible only where:(a) they relate to not more than the maximum number of animals available as published by Portugal prior to the period for the submission of applications;(b) before the period for the submission of certificate applications expires, proof is provided that the party concerned has lodged a security of EUR 40 per animal.2. Aid certificates shall be issued by the 10th working day of each month at the latest.Article 5Aid certificates shall be valid for three months.Article 6The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied.Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January to 31 December 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 345, 19.12.1998, p. 36.ANNEXPart 1: Amount of aid per animalThe amount of the aid will be EUR 380 per head for males and EUR 110 per head for females.Part 2: Number of animals>TABLE>